United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 21-2772
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                               Trenton Sliekers

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                 Appeal from United States District Court
                 for the Northern District of Iowa - Eastern
                               ____________

                         Submitted: April 15, 2022
                           Filed: July 13, 2022
                              [Unpublished]
                              ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.
      Trenton Sliekers appeals his sentence of 96 months’ imprisonment, challenging
the extent of the district court’s1 upward departure under U.S.S.G. § 5K2.6. We
affirm.

                                    I. Background
       Officers were dispatched to a neighborhood after another officer heard six
shots fired in the area. Upon their arrival, officers observed that a nearby residence
had been hit with bullets damaging its exterior. One adult and three children were
inside the residence at the time of the shooting. Officers saw bullet strikes on the
outside of the residence, as well as damage to the interior walls and fixtures. They
found one bullet lodged in a couch cushion on a couch on which one of the children
was sitting when the shooting occurred. Another bullet was recovered from an
interior wall. Officers were unable to locate yet another bullet that had gone through
the interior wall.

       Witnesses told officers that they saw an individual drive by on a motorcycle at
the time of the shooting. Video footage from a nearby business showed an individual
riding a motorcycle drive by and shoot at the residence.

       Officers located Sliekers a few blocks away near a motorcycle matching the
motorcycle in the video. Sliekers declined to answer the officers’ questions. Upon
Sliekers’s arrest, officers searched him and discovered marijuana, two lock picks, and
dozens of sets of keys appearing to be from a car lot and business. Additionally, prior
to the officers’ arrival, Sliekers had thrown a pair of gloves and a box of .38 special
ammunition in a nearby bush. Sliekers had also hidden a handgun in a nearby
mailbox. Officers found six spent .38 special shell casings in the area. Sliekers’s
DNA was located on the gloves and the handgun.



      1
      The Honorable Charles J. Williams, United States District Judge for the
Northern District of Iowa.

                                         -2-
      Sliekers was charged with being a felon in possession of a firearm. See 18
U.S.C. §§ 922(g)(1), 924(a)(2). He pleaded guilty pursuant to a plea agreement. Prior
to sentencing, the government moved for an upward departure from the advisory
Guidelines range under U.S.S.G. § 5K2.6.

       At sentencing, the district court calculated a total offense level of 15 and
criminal history category of VI, resulting in an advisory Guidelines range of 41 to 51
months’ imprisonment. The court then addressed the government’s upward-departure
motion. Sliekers agreed that an upward departure was appropriate but disputed the
extent of the departure. The government sought an upward departure to 104 months’
imprisonment. Sliekers requested an upward departure to 72 months’ imprisonment,
but not greater than 82 months’ imprisonment.

       In imposing Sliekers’s sentence, the district court began by “consider[ing] all
the factors at Title 18 United States Code Section 3553(a).” R. Doc. 52, at 20. First,
the court reviewed Sliekers’s offense conduct, which “involve[d] [Sliekers] riding on
a motorcycle and firing six shots at a house occupied by a number of people,
including children.” Id. Sliekers discharged “a number of rounds.” Id. The court
concluded that Sliekers was “attempt[ing] . . . to intimidate somebody in that house,”
although his “motive [was] not clear.” Id. After shooting into the home, the court
noted, Sliekers “attempted to dispose of a firearm.” Id. Second, the court analyzed
Sliekers’s history and characteristics. The court recognized that Sliekers’s father was
absent and had substance-abuse issues during Sliekers’s childhood, that Sliekers has
a history of substance abuse dating back to childhood, and that Sliekers had a history
of mental health issues. The court also acknowledged that while Sliekers’s
employment history is “limited [and] episodic,” in 2019 he “earned more than
$52,000,” demonstrating his capability to “work[] hard and earn[] a living and
support[] his family when he puts his mind to it.” Id. at 22. Third, the court “f[ou]nd
[Sliekers’s] criminal history to be quite troubling.” Id. The court counted




                                         -3-
      9 juvenile convictions [and] 12 adult convictions. Of the adult
      convictions, at least 3 of them involve violence, 6 of them he committed
      while he was on probation or parole from the prior offense. He had 11
      convictions that scored no criminal history points for various reasons.
      And he had 6 1-point offenses and only 4 of those can count for the
      number of points for criminal history, and yet he still was able to rack
      up 15 criminal history points and land in criminal history category VI
      despite that, and at a relatively young age of 28.

Id. This criminal history showed the court that Sliekers “is a violent man, that he does
not control his behavior, that he just keeps committing crime after crime after crime.”
Id. at 23. According to the court, Sliekers continued violating the law “despite the fact
that he’s getting older and he has responsibilities as a father and as a husband.” Id.

        Fourth, the court concluded that Sliekers’s “very serious criminal history
. . . show[ed] that he is likely to reoffend and that he is a danger to the community.”
Id. To the court, this was “a major factor in . . . determining the appropriate sentence
in this case under the [§] 3553(a) factors.” Id.

       After analyzing the § 3553(a) factors, the district court found that an upward
departure under § 5K2.6 was warranted. In reaching this determination, the court
considered “all the factors at [§] 3553(a) and the factors and the interests identified
under [§ ] 5K2.6 . . . [to] determin[e] the extent of [the] upward departure.” Id. The
court stated, “I am going to depart upward and alternatively vary upward by 6 levels.
That would give . . . a range of 77 to 96 months.” Id. (emphasis added).
“[C]onsidering all the factors at [§] 3553(a),” the court sentenced Sliekers to 96
months’ imprisonment. The court explained why it “chose the top of the adjusted
advisory guideline range,” stating:

      I don’t find this to be a case where the defendant should have the
      presumption of a sentence at the bottom of whatever guideline range the
      Court reached. The defendant I think is a very dangerous person. His
      criminal history shows he’s likely to reoffend, and that makes me

                                          -4-
      believe that a sentence at the top of the—of whatever the new advisory
      guideline range is . . . appropriate to protect the public and to reflect the
      seriousness of the defendant’s criminal conduct here.

Id. at 24–25.

                                     II. Discussion
        On appeal, Sliekers challenges the extent of the district court’s upward
departure under § 5K2.6.2 He argues that while his discharge of the firearm was
reckless, “it did not amount to attempted murder” and instead “most closely resembles
attempt to commit manslaughter.” Appellant’s Br. at 9. He argues that the extent of
the district court’s upward departure was unreasonable. He contends that his
acknowledgment that his conduct merited an upward departure shows his
“extraordinary level of remorse.” Id. He also notes that his most recent conviction
involving violence occurred several years ago; his “personal history and
characteristics” support a lesser sentence, and his childhood was merely “survivable.”
Id. at 9–10. He argues that “[a] 96[-]month[] sentence was unreasonable.” Id. at 10.

       “We review a district court’s decision to depart or vary upward for abuse of
discretion.” United States v. Todd-Harris, 19 F.4th 1074, 1077 (8th Cir. 2021) (per
curiam). We review for clear error a district court’s factual findings in support of a
departure or variance. Id. “A district court abuses its discretion and imposes an
unreasonable sentence when it fails to consider a relevant and significant factor, gives
significant weight to an irrelevant or improper factor, or considers the appropriate

      2
          Section 5K2.6 provides:

      If a weapon or dangerous instrumentality was used or possessed in the
      commission of the offense the court may increase the sentence above the
      authorized guideline range. The extent of the increase ordinarily should
      depend on the dangerousness of the weapon, the manner in which it was
      used, and the extent to which its use endangered others. The discharge
      of a firearm might warrant a substantial sentence increase.

                                          -5-
factors but commits a clear error of judgment in weighing those factors.” Id. (internal
quotation marks omitted).

         “We need not address whether the district court erred by departing under USSG
§ . . . 5K2.6, because the court said that it would impose the same sentence by varying
upward under 18 U.S.C. § 3553(a).” United States v. Shoulders, 988 F.3d 1061, 1063
(8th Cir. 2021) (citing United States v. Grandon, 714 F.3d 1093, 1098 (8th Cir.
2013)). In evaluating the substantive reasonableness of a sentence “outside the
advisory guideline range, we consider the extent of the deviation, giving ‘due
deference to the district court’s decision that the § 3553(a) factors, on a whole, justify
the extent of the variance.’” Id. at 1064 (quoting Gall v. United States, 552 U.S. 38,
51 (2007)). “District courts have wide latitude to weigh the sentencing factors and
may give some greater weight than others, but a district court abuses its discretion
when it gives significant weight to an improper or irrelevant factor.” Id. (citations
omitted).

      We conclude that the district court did not abuse its discretion in imposing a
96-month sentence in the present case. The record demonstrates that the district court
conducted “an individualized assessment based on the facts presented, addressing
[Sliekers’s] proffered information in its consideration of the § 3553(a) factors.”
United States v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (quoting Gall, 552 U.S. at
50). The district court considered Sliekers’s mitigating circumstances but ultimately
concluded that Sliekers’s extensive criminal history warranted an upward variance.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                           -6-